Citation Nr: 0533357	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  99-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to October 15, 
1998 for the grant of a 60 percent schedular rating for a 
service-connected low back disability.

2.  Entitlement to an extension of a temporary total 
convalescent rating (38 C.F.R. 
§ 4.30) for a low back disability beyond July 1, 1999.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to February 
1989.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a May 1999 decision by the RO in 
Baltimore, Maryland that, in pertinent part, granted a 
temporary total convalescent rating (38 C.F.R. § 4.30) for a 
low back disability for the period from March 9, 1999 to May 
1, 1999.  The veteran appealed for an extension of the 
temporary total rating.  In a June 1999 rating decision, the 
RO granted an extension of the temporary total rating to July 
1, 1999.  A personal hearing was held before an RO hearing 
officer in September 1999.  

This case also comes to the Board on appeal from a December 
1999 RO Hearing Officer's decision which granted an increased 
60 percent rating for the service-connected low back 
disability, effective July 1, 1999.  The veteran appealed for 
an earlier effective date for the 60 percent rating.  A 
personal hearing was held before a RO hearing officer in 
August 2004.  In a March 2005 rating decision, the RO granted 
an earlier effective date of October 15, 1998 for the award 
of a 60 percent schedular rating.  

There is another issue which is not currently in appellate 
status.  In a December 2002 rating decision, RO severed 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  The veteran was 
notified of this decision by a letter dated in December 2002.  
A notice of disagreement was received from the veteran in 
January 2003, in which he appealed for restoration of the 
TDIU rating.  A statement of the case was issued in March 
2005.  As a timely substantive appeal has not been received 
from the veteran regarding this issue, the 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet. App. 
554 (1993).

Additionally, during the course of this appeal, it appears 
that the veteran may be raising a claim alleging that there 
was clear and unmistakable error (CUE) in a May 1990 rating 
decision which granted service connection and a 10 percent 
rating for a low back disability.  As this issue is not 
currently in appellate status it is referred to the RO for 
clarification, and any action, if appropriate.


FINDINGS OF FACT

1.  In an unappealed July 1992 rating decision, the RO denied 
an increase in a 10 percent rating for a service-connected 
low back disability.

2.  A private medical record reflects that the veteran's low 
back disability had worsened on October 15, 1998.

3.  On November 13, 1998, the RO received the veteran's claim 
for an increase in a 10 percent rating for a low back 
disability. 

4.  In a December 1999 decision, the RO granted a 60 percent 
rating for a low back disability, effective July 1, 1999.

5.  In a March 2005 decision, the RO granted an earlier 
effective date of October 15, 1998 for the award of a 60 
percent rating for a low back disability.

6.  It is not factually ascertainable that the severity of 
the low back disability increased on a date earlier than 
October 15, 1998 within the year prior to the November 13, 
1998 claim for increase.

7.  The veteran underwent surgery of the lumbosacral spine 
during a hospitalization beginning March 9, 1999.

8.  The preponderance of the competent medical evidence is 
against a finding that the veteran required convalescence 
following his surgery beyond July 1, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
15, 1998, for an increased rating for a low back disability 
have not been met.  A 60 percent rating for lumbosacral 
strain with spondylolisthesis and bilateral spondylosis with 
history of scoliosis, is properly effective from October 15, 
1998.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).

2.  The criteria for a temporary total rating beyond July 1, 
1999, for convalescence following back surgery are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an August 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as a July 1999 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) dated in December 1999, February 2000, and 
August 2005.  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the August 2005 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and employer's statements.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at September 1999 and August 2004 VA hearings; 
service medical records; VA examination reports; private 
medical records; and statements from his employer.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO has rated the veteran's service-connected low back 
disability as 10 percent disabling from March 19, 1990, 60 
percent disabling from October 15, 1998, 100 percent 
disabling under 38 C.F.R. § 4.30 from March 9, 1999, and 60 
percent disabling from July 1, 1999.

I.  Entitlement to an Effective Date Prior to October 15, 
1998 for the Grant of a 60 Percent Schedular Rating 

The veteran contends that an effective date prior to October 
15, 1998 should be assigned for the grant of a 60 percent 
disability rating for a service-connected low back 
disability.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400(o) (2005); Hazan v. Gober, 
10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.

In a May 1990 rating decision, the RO established service 
connection for lumbosacral strain with spondylisthesis and 
bilateral spondylosis and history of scoliosis, rated 10 
percent disabling, effective March 19, 1990.  In a July 1992 
rating decision, the RO confirmed and continued the 10 
percent rating.  The veteran was notified of this decision in 
July 1992, he did not appeal for an increased rating, and 
this decision became final.  38 U.S.C.A. § 7105 (West 2002). 

The effective date for any later granted increased rating 
must be determined in relation to a later filed claim.  There 
was no such claim until the claim which was date-stamped as 
received by the RO on November 13, 1998 (although the Board 
notes that the veteran dated the statement on November 20, 
1998).

At an April 1991 VA examination, clinical findings were 
normal with respect to the low back.  An April 1991 X-ray 
study of the lumbar spine showed grade II bordering on grade 
III spondylolisthesis of L5 on S1 with marked degeneration of 
the intervening discs and well-marked posterior wedging of 
the body of L5.  There was no evidence of acute fracture or 
destructive process.  

Private medical records dated in December 1991 from a 
chiropractor reflect that the veteran complained of low back 
and neck pain after a July 1991 automobile accident.  There 
are no subsequent medical records dated until October 15, 
1998.

By a letter dated on October 15, 1998, a private 
neurosurgeon, J. R. Caruso, MD, indicated that he examined 
the veteran that day for complaints of a low back disability.  
The veteran reported that his low back and radicular symptoms 
had been increasing since separation from service, and that 
in the past six months his symptoms had worsened 
significantly.  Dr. Caruso noted that the veteran had a Grade 
III spondylolisthesis by report and current evidence of 
lumbar radiculopathy and radiculitis, as well as a palpable 
step-off of his back with mechanical low back pain, 
consistent with spondylolisthesis on examination.  He 
indicated that the veteran was symptomatic.  A computed 
tomography scan and myelogram of the lumbar spine were 
performed later that month.  After these studies were 
reviewed, surgery was planned.  In an outpatient note dated 
in late October 1998, Dr. Caruso summarized the findings of 
the studies, and indicated that the veteran had root symptoms 
with mechanical back symptoms and chronic pain, with changes 
in his bones above his levels with spondylotic disease, 
excessive for his age.

Private medical records reflect that in early March 1999, the 
veteran underwent surgery on his lumbosacral spine, performed 
by Dr. Caruso.  The preoperative diagnoses were grade III 
spondylolisthesis at L5-S1, bilateral L5 spondylolysis, spina 
bifida occulta, dysplastic L5-S1 facets, degenerative disc 
disease, accentuated lumbar lordosis with compensatory lumbar 
hyperlordosis secondary to his grade III slip, slight 
scoliosis of the lumbar spine, mechanical low back pain, and 
lumbar radiculopathy and radiculitis.

By a letter dated in late March 1999, Dr. Caruso stated that 
the veteran first came to his attention in the fall of 1998.  
He said that he had a high grade spondylolisthesis of L5-S1 
that was recognized when he was in the military, and began 
having a worsening of his symptoms as one would expect 
including progression of radiculopathy and radiculitis.  He 
indicated that the veteran underwent surgery and stabilized 
this process.

In a December 1999 hearing officer's decision, the RO granted 
an increased 60 percent rating for the service-connected low 
back disability, effective July 1, 1999.  The veteran 
appealed for an earlier effective date for the 60 percent 
rating.  In a March 2005 rating decision, the RO granted an 
earlier effective date of October 15, 1998 (the date of Dr. 
Caruso's initial examination) for the award of a 60 percent 
schedular rating.  

In the instant case, there was no informal or formal claim 
for an increased rating until the claim filed on November 13, 
1998. 

In order for the veteran to receive an effective date earlier 
than November 13, 1998 for the currently assigned 60 percent 
rating, the evidence must demonstrate that the condition 
increased in severity on an ascertainable date within the 
year preceding the November 13, 1998 claim for increase.  The 
RO found as much, and determined that the low back disability 
increased in severity on October 15, 1998.

There is no medical evidence demonstrating that the low back 
disability increased in severity prior to October 15, 1998.  
As such, it is not factually ascertainable that such 
condition increased on some date prior to October 15, 1998.  
Therefore, the effective date for the increased rating can be 
no earlier than October 15, 1998, the date when the veteran 
was first seen by Dr. Caruso with complaints of increased 
symptoms.

The Board finds that the preponderance of the evidence is 
against the claim for an effective date prior to October 15, 
1998 for the award of a 60 percent rating for a low back 
disability.  Thus the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to an extension of a temporary total 
convalescent rating (38 C.F.R. § 4.30) after July 1, 1999

A temporary total rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  Total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).  Under 38 C.F.R. § 4.30(b), a temporary 
total rating may be extended under any of the three 
conditions above for one, two or three months beyond the 
initial three months.  Extensions of one or more months up to 
six months beyond the initial six-month period may be made 
under (2) or (3) above, upon approval of the Adjudication 
Officer.

The veteran was admitted to Chambersburg Hospital on March 9, 
1999 and underwent surgery on his lumbosacral spine that same 
day.  The operation consisted of a total laminectomy at L5 
with decompressive facetectomy and nerve root decompression 
via a Gill procedure, S1 laminectomy and resection of spina 
bifida occulta defect, posterior lumbar interbody fusion of 
L5-S1 with autologous bone and mesh cages, pedicle screw 
fixation L4 to S1, local bone harvest, right posterior iliac 
crest bone harvest via separate fascial incision, and 
posterior and posterior lateral arthrodesis L4-S1 with 
autologous bone and allograft bone.  The postoperative course 
was fairly unremarkable except for a significant amount of 
muscle spasm.  His leg pain had totally resolved.  The 
veteran was discharged on March 11, 1999.

By a letter to the veteran dated in mid-April 1999, Dr. 
Caruso stated as follows:

You underwent an extensive spinal fusion 
operation and a typical convalescence is 
a year to a year and a half.  The reason 
for this length of time is to evaluate 
the fusion and success of the operation 
which is based upon the fusion....  This 
time frame of a year to a year and a half 
is an estimated time frame.  Should you 
not fuse the bone, obviously, it may be 
extended for a great number of years.  
We, however, typically look at success of 
fusions based on radiographic evidence at 
a year to a year and a half out.  With 
regard to the chronicity of symptoms, I 
do agree and as I have discussed with you 
that failure to address these issues at 
an earlier stage makes it more difficult 
to address as time goes on and more 
difficult to recover.  You will always, 
therefore, have some back problems due to 
this primary condition.

An April 19, 1999 follow-up note from Dr. Caruso reflects 
that the veteran was doing fairly well from a radicular 
standpoint, and still had a lot of musculoskeletal symptoms 
which were to be expected given the size and extent of his 
operation.  He added that the veteran had been thrust back 
into the work environment somewhat quicker than he would like 
to see, but the veteran had economic concerns and had used 
all of his sick leave.  

In a May 1999 decision, the RO granted a temporary total 
convalescent rating for a low back disability for the period 
from March 9, 1999 to May 1, 1999.  The veteran appealed for 
an extension of the temporary total rating.  He contended 
that a temporary total convalescent rating should be in 
effect for at least a year after his surgery.

A private progress note dated in early June 1999 reflects 
that Dr. Caruso stated that the veteran's radicular symptoms 
and back spasms had improved since surgery.  He noted that 
the veteran was back at work, but that his spine had not 
fused, and he was not near a point at which he could state 
that the surgery had been a success.

At a VA examination performed in mid-June 1999, the veteran 
reported that his symptoms had worsened; his pain was 
intensified by any activity and was eased somewhat by rest 
and aspirin.  He had been forced to avoid all strenuous 
activities.  On examination of the lumbosacral spine, there 
was a 4-inch, well-healed laminectomy incision.  There was 
marked diffuse tenderness but no paraspinal spasm.  Straight-
leg raising was positive bilaterally at 40 degrees.  Range of 
motion showed forward flexion to 30 degrees, backward 
extension to 15 degrees, right and left lateral flexion to 30 
degrees, and right and left lateral rotation to 25 degrees.  
The veteran complained of pain on all movement and the 
inability to move beyond the above limits, but the examiner 
found no objective evidence of either.  The veteran rose and 
stood slowly, gait was slow but normal.  The veteran walked 
in a position of forward flexion of 15 degrees at the waist.  
Heel and toe walking were done well.  The veteran refused to 
hop or squat.  A neurological examination was normal.  The 
pertinent diagnostic impression was status post laminectomy 
and fusion L4-S1 for L5-S1 spondylolisthesis.

In a June 1999 rating decision, the RO granted an extension 
of the temporary total rating to July 1, 1999.  

By a letter dated in early July 1999, Dr. Caruso stated that 
the veteran's convalescence from his spinal fusion operation 
was from March 10, 1999 to September 10, 2000, which was an 
estimated time frame and could be extended.

By a statement received in July 1999, the veteran contended 
that contrary to the VA examiner's findings, he could not hop 
or squat without having severe pain and spasms in the area of 
his incision.  In another July 1999 statement, the veteran 
essentially argued that he had a steel prosthesis implanted 
in his spine and that therefore he should have a 100 percent 
rating for one year as provided for in the Code of Federal 
Regulations.  In this regard, the Board notes that rating 
criteria provide for such a rating after implantation of a 
prosthesis in the shoulder, elbow, wrist, hip, knee, or ankle 
(See 38 C.F.R. § 4.71a, Diagnostic Codes 5051-5056), but not 
the spine.  Such rating criteria are therefore inapplicable 
to the veteran's case.  

A private treatment note dated in mid-September 1999 from Dr. 
Caruso reflects that the veteran was trying to stay active, 
and was running, performing yard work, including mowing the 
grass, and building a house.  He reportedly had no 
significant complaints except for an intermittent stabbing 
pain which was decreasing.  Dr. Caruso indicated that X-ray 
findings revealed that the veteran's arthrodesis appeared 
stable.  He opined that the veteran was doing fairly well but 
said he had advised the veteran to slow down and not run.

At a September 1999 RO hearing, the veteran testified that he 
was off work from the date of his surgery to approximately 
April 10, 1999.  He said he was out of work for a full month, 
then was called back to work to finish a project, and worked 
for a week and a half, then was out for another two weeks, 
and returned to work at the end of April 1999.  He said he 
had no choice as he was his family's breadwinner.  He said he 
was currently working full-time but his duties had been 
limited due to his back disability.

At an October 1999 VA examination, the examiner noted that 
the veteran was in moderate distress, and walked with a stiff 
back due to pain.  He was not wearing braces or orthotics.  
On examination, there was a midline incision with moderate 
swelling around the incision.  There were no signs of deep 
infection or skin color changes.  The diagnostic impression 
was status post spondylolisthesis grade two to three with 
posterior lumbar fusion from L4 to S1 using pedicle screws 
and spinal fusions, and persistent low back pain, with 
possible delayed union.  The examiner opined that it might 
take another six months to determine whether the veteran's 
lumbar fusion had failed.

In a November 1999 note, Dr. Caruso advised that the veteran 
should be off work from November 15, 1999 to January 17, 2000 
due to his back disability.

A report of a November 1999 VA examination reflects that the 
examiner indicated that the veteran would probably always 
have back pain but was capable of light activity now.

In a January 2000 note, Dr. Caruso advised that the veteran 
should be off work from the present to approximately April 
10, 2000 due to his back disability.  In a January 2000 
progress note, Dr. Caruso indicated that he had given the 
veteran another three months off of work because of an 
increase in his back spasms.

By a statement dated in January 2000, the veteran contended 
that he returned to work too early for financial reasons, and 
therefore his back did not heal properly after surgery, 
resulting in a need for additional convalescence.  He said 
his doctor ordered him to full bed rest from November 1999 to 
April 2000.

In June 2000, the veteran's employer indicated that the 
veteran would be placed on disability retirement in late July 
2000.

At an August 2002 VA examination, the veteran reported that 
he had been working for the same employer for the past 12 
years.

An October 2002 report of contact reflects that the veteran 
stated that he did not go on disability retirement in July 
2000, but did miss work at that time.  He denied having 
subsequent operations or hospitalizations.

In November 2003, the veteran's employer stated that the 
veteran had been employed there since June 1991, and that he 
was granted advance sick leave to accommodate his surgery and 
recovery.

The treatment records generally indicate gradual improvement 
in the postoperative low back disability during the months 
following the March 1999 surgery.  In fact, the veteran 
temporarily returned to work in April 1999, was out again for 
two weeks, and then returned to work at the end of April 
1999.  On VA examination in June 1999, his incision was well-
healed.  Records show that he continued to work in September 
1999, and that he was even running and mowing the lawn at 
that time.  Subsequent records show that his private doctor 
told him not to work from November 1999 to April 2000.  
Despite subsequent periods of increased back symptoms, the 
totality of the evidence reflects that the veteran had 
recovered from his surgery by July 1, 1999, that he had no 
severe postoperative residuals, and that he did not require 
immobilization by a cast.

Based on the spinal surgery, and post-surgical convalescence, 
the veteran is entitled to a temporary total convalescent 
rating for the period from March 9, 1999 through July 1, 
1999, and no longer.  38 C.F.R. § 4.30 (2005).

The preponderance of the evidence is against the veteran's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An earlier effective date for an increased rating for a low 
back disability is denied.

Extension of a temporary total evaluation for the low back 
disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


